Citation Nr: 1800215	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  15-09 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for PTSD and assigned a 50 percent rating.

The issues of entitlement to initial higher ratings for diabetes mellitus, type II, and peripheral neuropathy of the lower extremities as well as the issue of entitlement to a TDIU were also on appeal and addressed in November 2013 statements of the case.  However, the Veteran did not submit a substantive appeal with respect to these issues and, thus, they are no longer in appellate status.  

The Veteran testified at a Board hearing at the local RO before the undersigned Veterans Law Judge in September 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran testified at the Board hearing that he has received ongoing treatment for his PTSD at the Dallas, Texas VA Medical Center (VAMC).  However, the most recent records associated with the electronic record date from July 2011, over six years ago.  As VA medical records are constructively of record, additional VA treatment records from July 2011 to the present must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Further, the record shows that the Veteran was most recently afforded a VA examination in April 2015, over two years ago.  However, at the Board hearing, the Veteran testified that he has experienced increased panic attacks, anxiety and suicidal ideation.  He also reported that his medications had to be increased and he was drinking more.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected PTSD.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records dated from July 2011 to the present.  

2.  The Veteran should be afforded a VA examination to determine the current nature and severity of his PTSD.  

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




